             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TRAE JAVAR COMPTON,                    :
             Petitioner,               :      1:18-cv-2115
                                       :
      v.                               :      Hon. John E. Jones III
                                       :
DAVID J. EBBERT,                       :
              Respondent.              :

                             MEMORANDUM

                              February 5, 2020

      Presently before the court is a petition for writ of habeas corpus (Doc. 1)

pursuant to 28 U.S.C. § 2241, filed by Petitioner Trae Javar Compton

(“Compton”), an inmate in the custody of the Federal Bureau of Prisons (“BOP”).

Compton contends that his constitutional rights were violated during a multitude of

prison disciplinary proceedings conducted while he was incarcerated at the United

States Penitentiary at Lewisburg (“USP-Lewisburg”). (Doc. 1). He also alleges

that he is being illegally held in the Special Management Unit (“SMU”).

      The petition is ripe for disposition and, for the reasons set forth below, will

be denied in part and dismissed in part.

I.    BACKGROUND

      Compton alleges that the disciplinary proceedings that transpired following

the issuance of Incident Report Numbers 2828416, 2928319, 2928499, 2928836,
2943200, and 3184195, impinged on his free speech afforded by the First

Amendment, resulted in violations of the due process clause of the Fifth

Amendment, and constituted cruel and unusual punishment in violation of the

Eighth Amendment. (Doc. 1, p. 4). He also alleges that he is illegally confined to

the SMU.

      A.     Incident Report Numbers 2828416, 2928319, 2928499, 2928836,
             and 2943200, and SMU challenge

      Compton challenged Incident Report Numbers 2828416, 2928319, 2928499,

2928836, and 2943200, and his alleged illegal confinement in the SMU, in a prior

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241, filed in this court,

Compton v. Ebbert, Civil No. 1:18-cv-0220. On September 3, 2019, the Court

issued a Memorandum and Order dismissing the petition as it related to these

incident reports and the SMU claim based on his failure to exhaust the BOP’s

available administrative remedy procedures.

      B.     Incident Report Number 3184195

      On October 24, 2018, Compton received incident report number 3184195

for making a sexual proposal or threats in violation of prohibited act codes 206 and

298, based on his conduct of “standing in the cell window of cell 204 blowing

[corrections officer A. Brockman] a kiss.” (Doc. 10-1, pp. 5, 6). At a November

5, 2018 hearing, the Disciplinary Hearing Officer (“DHO”) found Compton guilty
                                          2
of prohibited act code 312, insolence towards a staff member. (Id. at 7). The DHO

sanctioned Compton with ninety days loss of commissary and telephone privileges,

and directed that all his personal property, except his legal and religions materials,

be impounded for ninety days. The DHO did not impose the sanction of loss of

good time.

II.   DISCUSSION

      A.     Habeas Relief

      A federal habeas court may only extend a writ of habeas corpus to a federal

inmate if he demonstrates that “[h]e is in custody in violation of the Constitution or

laws or treaties of the United States[.]” 28 U.S.C. § 2241(c)(3). A habeas petition

may be brought by a prisoner who seeks to challenge either the fact or duration of

his confinement. Preiser v. Rodriguez, 411 U.S. 475, 494 (1973); Tedford v.

Hepting, 990 F.2d 745, 748 (3d Cir. 1993). “Habeas relief is clearly quite limited:

‘The underlying purpose of proceedings under the ‘Great Writ’ of habeas corpus

has traditionally been to ‘inquire into the legality of the detention, and the only

judicial relief authorized was the discharge of the prisoner or his admission to bail,

and that only if his detention were found to be unlawful.’” Leamer v. Fauver, 288

F.3d 532, 540 (3d Cir. 2002) (quoting Powers of Congress and the Court




                                           3
Regarding the Availability and Scope of Review, 114 Harv.L.Rev. 1551, 1553

(2001)).

             1.     Incident Report Numbers 2828416, 2928319, 2928499,
                    2928836, 2943200 and SMU Placement

      All habeas claims related to the above incident reports and the challenge to

placement in the SMU have previously been addressed by the Court in the matter

of Compton v. Ebbert, Civil No. 1:18-cv-0220, and denied based on Compton’s

failure to exhaust the BOP’s available administrative remedy procedure. There is

no indication that he has rectified his failure to avail himself of this procedure. As

such, there is no cause to revisit these claims.

             2.     Incident Report Number 3184195

Compton alleges, inter alia, that his due process rights were violated during the

disciplinary proceeding associated with Incident Report Number 3184195. The

Due Process Clause of the Fifth Amendment of the Constitution of the United

States provides: “No person shall . . . be deprived of life, liberty, or property,

without due process of law.” U.S. CONST. amend. V. A federal inmate’s

procedural due process challenge to a disciplinary proceeding that results in the

loss of good conduct time is properly brought under 28 U.S.C. § 2241, because the

loss of good conduct time impacts the duration of the inmate’s confinement. See



                                            4
Preiser, 411 U.S. at 500; Wolff v. McDonnell, 418 U.S. 539, 555-57 (1974); Young

v. Kann, 926 F.2d 1396, 1399 (3d Cir. 1991).

      Compton’s due process challenge is not cognizable in a habeas petition. The

finding of guilt rendered in Incident Report Number 3184195 did not result in the

sanction of loss of good conduct time. And the disciplinary sanctions he received,

loss of privileges and impounding of personal property, do not implicate liberty

interests that are protected by the Due Process Clause. Because Compton did not

suffer the loss of good conduct time, the outcome of his habeas corpus petition

does not affect the length or duration of his confinement. See Leamer, 288 F.3d at

542 (affirming dismissal of habeas petition where disciplinary sanctions did not

result in the loss of good conduct time). Consequently, the petition as it relates to

Incident Report Number 3184195 is subject to dismissal.

      B.     Civil Rights Claims

      When seeking to impose liability due to the deprivation of any rights,

privileges, or immunities secured by the Constitution and laws, the appropriate

remedy is a civil rights action. See Leamer, 288 F.3d at 540. “Habeas corpus is

not an appropriate or available federal remedy.” See Linnen v. Armainis, 991 F.2d

1102, 1109 (3d Cir. 1993). Careful review of the First and Eighth Amendment




                                          5
claims raised by Compton reveals that he does not seek speedier or immediate

release from custody or challenge the legality of his incarceration. Rather, these

claims are a challenge to the conditions of his confinement. Because he seeks to

impose liability due to the deprivation of certain rights and privileges, the

appropriate remedy is a civil rights action. Consequently, these claims will be

dismissed without prejudice to Compton’s right to reassert them in a properly filed

civil rights complaint.

III.   CONCLUSION

       Based on the foregoing, the petition for writ of habeas corpus pursuant to 28

U.S.C. § 2241 will be dismissed in part and denied in part.

       The Court will enter an appropriate Order.
